United States Court of Appeals
                                                                              Fifth Circuit
                                                                            F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                              January 18, 2007

                                                                         Charles R. Fulbruge III
                                                                                 Clerk
                                 No. 06-60008
                               Summary Calendar



      FEROZ ALI BUDHWANI, also
      known as Rusesh Joshi,

                                                     Petitioner,

             versus


      ALBERTO R. GONZALES, U.S. ATTORNEY,

                                                     Respondent.




                     Petition for Review of an Order
                   of the Board of Immigration Appeals
                           BIA No. A79 002 879



Before GARWOOD, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Feroz Ali Budhwani, a native and citizen of India, petitions

this court for review of the Board of Immigration Appeals’ (BIA)

order     affirming    the   denial    of   his     request   for    a     waiver    of

inadmissibility under 8 U.S.C. § 1182(i), the denial of his request

for   adjustment      of   status,    and   final    order    of    removal.        The



      *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
immigration judge (IJ) ruled that Budhwani was ineligible for a

section 1182(i) waiver on the ground that Budhwani did not have a

qualifying relative because his parental rights to his child had

been terminated.         The BIA affirmed the IJ’s ruling on the ground

that Budhwani had not shown the extreme hardship required to obtain

a   waiver    under      section     1182(i),         without   resolving     whether

Budhwani’s child was a qualifying relative.

     Budhwani       argues    that    the       BIA   abused    its   discretion    by

determining that he had not shown the extreme hardship required for

a section 1182(i) waiver.           The BIA denied Budhwani’s request for a

waiver under section 1182(i) based upon its factual finding that he

had not shown the required extreme hardship.                    Budhwani’s petition

for review does not raise a challenge to this ruling based upon a

question     of    law   or   a    constitutional        challenge    to   the   BIA’s

decision.         Therefore, we do not have jurisdiction to consider

Budhwani’s    challenge       to    the   BIA’s       determination    that   extreme

hardship had not been shown.              See 8 U.S.C. §§ 1252(a)(2)(B)(i),

(a)(2)(D).        See also, e.g., Kalalib v. Gonzales, 193 F. App. 306,

2006 WL 224288 (5th Cir. 2006); Bravo v. Ashcroft, 341 F. 3d 590

(5th Cir. 2003); Rueda v. Ashcroft, 380 F.3d 831 (5th Cir. 2004);

Delgado-Reyuna v. Gonzales, 450 F.3d 596, 599-600 (5th Cir. 2006);

Marquez-Marquez v. Gonzales, 455 F.3d 548, 560-61 (5th Cir. 2006).

     To the extent that Budhwani is seeking to raise a legal or

constitutional argument that the BIA should not have ruled on the


                                            2
extreme hardship issue because he was prevented from presenting

evidence to the IJ on that issue, the argument lacks any arguable

merit.   The record (e.g., AR 204-05, 217, 225-227) shows that

Budhwani through counsel conceded before the IJ that his child was

not a qualifying relative and that he was not entitled to a section

1182(i) waiver, and he did not seek to present evidence of extreme

hardship.   In these circumstances the BIA did not err (or abuse its

discretion) in failing to grant relief on such a basis or in

failing to expressly address the matter.     See, e.g., 8 C.F.R. §

1003.1(d)(2)(i) (2005) (“. . . panel may summarily dismiss any . .

. portion of any appeal . . . in which . . . (B) The only reason

for the appeal specified by the party . . . involves a finding of

fact or a conclusion of law that was conceded by that party at a

prior proceeding . . . [or] (D) . . . the appeal lacks an arguable

basis in fact or in law . . . .”); Matter of Jimenez-Santillano, I.

& N. Dec. 567, 570 n.2, 1996 WL 426890 (BIA) (“. . . this issue was

neither raised before nor ruled upon by the Immigration Judge.

Therefore, we will not decide the issue, for it is not properly

before us”).

     PETITION FOR REVIEW DISMISSED in part and otherwise DENIED.




                                  3